DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the medicinal component 126 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 7 is objected to because of the following informalities: “a medicinal component” should recite -- the medicinal component” --.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: “a medicinal component” should recite -- the medicinal component” --.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: “that prevent intimal hyperplasia” should recite -- that prevents intimal hyperplasia --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a first diameter in a low-profile operating mode and a second diameter in a high-profile operating mode”. This limitation is indefinite because it is unclear if these operating modes are new operating modes, or the same previously recited operating modes. For examination purposes, they are being interpreted as the same previously recited operating modes. 

Claim 4 recites the limitation "the helix" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites “a first diameter in a low-profile operating mode and a second diameter in a high-profile operating mode”. This limitation is indefinite because it is unclear if these operating modes are new operating modes, or the same previously recited operating modes. For examination purposes, they are being interpreted as the same previously recited operating modes. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Kelly (20120245520). 

As to claim 1, Kelly discloses: A system for creating a lumen (system of figures 1-5 is structured to be able to form a lumen through the balloon 230), comprising: a tubular balloon (230), the tubular balloon operable in a low-profile operating mode (when deflated, see figure 3) and a high-profile operating mode (when inflated, see figure 5); a matrix (numerous 990 element used) constraining the tubular balloon in a generally helical shape (see figure 5 and paragraph 0038), the matrix comprising a weave (990 is a weave see paragraph 0038); and wherein the tubular balloon has a first diameter in a low-profile operating mode (when deflated, see figure 3) and a second diameter in a high-profile operating mode (when inflated see figure 5), and the second diameter is larger than the first diameter (see figures 3 and 5, second diameter is larger as a result of being inflated to a larger state).

As to claim 2, Kelly discloses the invention of claim 1, Kelly further discloses: wherein the weave further comprises at least one thread (see paragraph 0038).  

As to claim 9, Kelly discloses the invention of claim 1, Kelly further discloses: wherein the tubular balloon is deflated in the low-profile operating mode (seen in figure 3) and is inflated in the high-profile operating mode (seen in figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (20120245520).

As to claim 3, Kelly discloses the invention of claim 2, Kelly fails to directly disclose: wherein the matrix comprises between ten and twelve threads. Examiner notes Kelly discloses the sue of any number of support weaves 990 can be used and spaced equally around the balloon (paragraph 0038). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated the weave 990 to include 6 or more weaves equally spaced (each containing two threads see paragraph 0038) in view of the disclosure of Kelly (see paragraph 0038) since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Furthermore, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144. Examiner notes the resulting device would have a matrix made of multiple weaves 990 having at least 10 and 12 threads. 

As to claim 4, Kelly discloses the invention of claim 3, Kelly further discloses: wherein the between ten and twelve threads are uniformly distributed about the helix (see paragraph 0038).

As to claim 5, Kelly discloses the invention of claim 2, Kelly fails to directly disclose: wherein the at least one thread is 0.002 inches in diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the at least one thread is 0.002 inches in diameter in order to fit the particular procedure being done since this claimed dimension of the threads does not change the threads ability to constrain and stabilize the helical balloon (as described in paragraph 0038). Since applicant has not given any criticality to why the dimension disclosed has any importance to the function of the claimed device (see paragraphs 00212 of applicants specification), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777. 

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (20120245520) in view of Sutermeister (20110160645).

As to claim 6, Kelly discloses the invention of claim 1, Kelly fails to directly disclose: wherein the matrix further comprises at least one of a medicinal components and a nutritional component.
In the same field of endeavor, namely medical balloons, Sutermeister teaches that its well known to coat the outside of medical balloons with medical components (paragraph 0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a medicinal coating to the balloon (including the weave since its part of the balloon structure) to enable to treat the vessel during the medical procedure. 

As to claim 7, the combination of Kelly and Sutermeister discloses the invention of claim 6, the combination further discloses: where in the matrix comprises a medicinal component, and the medicinal component is a vaso-active agent (see paragraph 0102, nitric oxide is a vaso-active agent as explained in applicant specification). 

As to claim 8, the combination of Kelly and Sutermeister discloses the invention of claim 6, the combination further discloses: where in the matrix comprises a medicinal component, and the medicinal component is a drug coating that prevent intimal hyperplasia (see paragraph 0102, rapamycin and other drugs listed prevent intimal hyperplasia).

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (20120245520) in view of Samson (5,370,691).

As to claim 10, Kelly discloses: A system for creating a lumen (system of figures 1-5 is structured to be able to form a lumen through the balloon 230), comprising: a tubular balloon (230), the tubular balloon operable in a low-profile operating mode (when deflated, see figure 3) and a high-profile operating mode (when inflated, see figure 5); a matrix (numerous strands 990, see paragraph 0038) constraining the tubular balloon in a generally helical shape (see paragraph 0038),; and wherein the tubular balloon has a first diameter in a low-profile operating mode (when deflated, see figure 3) and a second diameter in a high-profile operating mode (when inflated, see figure 5), and the second diameter is larger than the first diameter (see figures 3 and 5, second diameter is larger as a result of being inflated to a larger state).
Kelly fails to directly disclose: the matrix comprising at least one thermally formed connection. 
In the same field of endeavor, namely helical medical devices restrained by a matrix, Samson teaches that’s its known to restrain a tubular member in the generally helical shape by a matrix comprising at least one thermally formed connection (202, see figure 2 and col 4 lines 25-30 of Samson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the filament helical restraining mechanism of Kelly that allows the device to remain in a controlled tubular shape, for the heat treated matrix restraining mechanism of Samson since these mechanisms perform the same function of keeping a helical medical device in the shape of a tube. Simply substituting one restraining means for another would yield the predicable result of enabling a helical medical device to be restrained to a tubular shape for medical application. See MPEP 2143.

As to claim 11, the combination of Kelly and Samson discloses the invention of claim 10, the combination further discloses:  wherein the at least one thermally formed connection is between a first pass of the tubular balloon and a second pass of the tubular balloon adjacent the first pass of the tubular balloon (see explanation below). The connections are formed throughout the meshed restraining matrix made by Samson (see figure 3b). As seen below, a thermally formed connection is between a first pass of the tubular balloon and a second pass of the tubular balloon adjacent the first pass of the tubular balloon. 

    PNG
    media_image1.png
    823
    945
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shturman (5,181,911): teaches helical balloon
Roche (9,480,823): teaches helical balloon

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771